Case: 16-17738    Date Filed: 11/09/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-17738
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:15-cr-00053-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MARIO SENIOR,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (November 9, 2017)

Before ED CARNES, Chief Judge, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Mario Senior pleaded guilty to one count of being a convicted felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g) and 924(e), and he
               Case: 16-17738     Date Filed: 11/09/2017    Page: 2 of 2


now appeals his 235-month sentence. Senior’s guilty plea stipulated that he had

been convicted of three felonies, including obstruction of a law enforcement

officer under Georgia law. At the sentence hearing, Senior objected to his

classification as an armed career criminal on the ground that his Georgia

obstruction conviction was not a qualifying felony under the Armed Career

Criminal Act’s elements clause, 18 U.S.C. § 924(e)(2)(B)(i). The district court

overruled that objection, citing our holding in United States v. Brown, 805 F.3d

1325, 1327 (11th Cir. 2015), that felony obstruction under Georgia law is a violent

felony under the ACCA’s element’s clause. This is his appeal.

      Senior contends that our Brown decision was incorrectly decided, but under

the “prior panel precedent rule of this Circuit, the holding of the first panel to

address an issue is the law of this Circuit, thereby binding all subsequent panels

unless and until the first panel’s holding is overruled by the Court sitting en banc

or by the Supreme Court.” Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th

Cir. 2001). That rule “is not dependent upon a subsequent panel’s appraisal of the

initial decision’s correctness.” Id. at 1301–02 (quotation marks omitted). Because

there is no en banc or Supreme Court decision overruling Brown, that decision

forecloses Senior’s argument that felony obstruction under Georgia law is not a

qualifying ACCA felony.

      AFFIRMED.


                                           2